DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because they include reference characters which are not enclosed within parentheses.  (E1, E2, and E3 of Claim 1; E3 of Claim 2)
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a distal portion with a thickness” in line 7 of the claim. It is unclear if this thickness is the same thickness cited as “proximal portion with a thickness” in line 7 of the claim, or a different thickness altogether. Therefore, the claim is indefinite. The applicant may consider amending the claims for clarity, for example, by designating one “a first thickness” and another “a second thickness”.  (The E1 and E2 designations following the word “thickness” in each case are not 
Claim 4 recites the limitations “a coefficient having a value of C” in line 3 of the claim and “a coefficient having a value of -C” in line 4 of the claim. It is unclear what the values of C and –C are intended to represent; there is no explanation or formula given in the specification, or context within the claim to indicate what these coefficients signify or what their values may be. Therefore, the claim is indefinite. 
Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lonsway et al. (US 20140103043) teaches a cap comprising an internal skirt and an eternal skirt, the internal skirt having a variable thickness that is greater at the distal end than the proximal end, with a transitional area of thickness between the distal and proximate ends. 
Gentile (US 5289950) teaches a cap comprising an internal skirt and an eternal skirt, the internal skirt having an axial length that varies around the circumference of the skirt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735